DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	Claims 1-15 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, wherein an internal insulating layer buried in the body; an internal coil portion disposed on the internal insulating layer, and having turns of which cross-sectional areas are greater at portions relatively closer to a surface of the internal insulating layer, the internal coil portion comprising at least three layers; an external insulating layer covering the internal coil portion; an external coil portion disposed on the external insulating layer, and having a number of turns greater than a number of turns of the internal coil portion; a connection via penetrating through the external insulating layer and connecting the internal coil portion and the external coil; a through-via penetrating through the internal insulating layer and comprising at least two of the at least three layers of the internal coil portion; and
an insulating film surrounding the internal insulating layer, the internal coil portion, the external insulating layer, and the external coil portion as claimed in combination with the remaining limitations of independent claim 1.
claim 8, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, wherein an internal insulating layer buried in the body; an internal coil portion disposed on the internal insulating layer, and including a first conductive layer having turns being in contact with the internal insulating layer, a second conductive layer disposed on the first conductive layer, and a seed layer disposed between the first conductive layer and the second conductive layer, and between a side surface of the internal insulating layer and the second conductive layer; an external insulating layer covering the internal coil portion; an external coil portion disposed on the external insulating layer and having a greater number of turns than a number of turns of the internal coil portion; a connection via penetrating through the external insulating layer and connecting the internal coil portion and the external coil and an insulating film surrounding the internal insulating layer, the internal coil portion, the external insulating layer, and the external coil portion as claimed in combination with the remaining limitations of independent claim 8.
Regarding claim 11, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, wherein an internal coil portion having a first number of turns disposed on a first surface of the internal insulating layer, the internal coil portion having a decreasing cross-sectional area in a direction away from the first surface internal coil portion, the internal coil portion comprising at least three layers; an external insulating layer covering the internal coil portion; an external coil portion having a second number of turns disposed on the external insulating layer, the second number being greater than the first number; a through-via penetrating through the internal insulating layer and comprising at least two of the at least three layers of the internal coil portion; and a connection via penetrating the external insulating layer and connecting the internal coil portion to the external coil as claimed in combination with the remaining limitations of independent claim 11.
Claims 2-7, 9-10 and 12-15 are allowed because each claim is directly or indirectly dependent of independent claims 1, 8 or 11.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837